El Juez Pkestdente Señok del Tobo,
emitió la opinión del • tribunal.
Finlay Waymoutii & Lee, Inc., demandaron en la Corte de Distrito de San Juan a José N. Quiñones, en cobro de pesos. Contestó el demandado. Se señaló la vista del pleito para determinado día. No compareció el demandante y la corte, a instancias del demandado, dictó sentencia desesti-mando la demanda.
Así las cosas, pidió el demandante que se dejara siu efecto la sentencia porque su falta de comparecencia se de-bió a haberle sido imposible a su abogado llegar a tiempo por el motivo que expuso. Oyó la corte a ambas partes y finalmente dictó una orden dejando sin efecto la sentencia.
No conforme el demandado apeló de la orden para ante este tribunal y radicados los autos de la apelación el de-mandante presentó una moción solicitando la desestimación del recurso porque la orden apelada no es una sentencia definitiva.
Se oyó a ambas partes sobre la moción y el caso quedó sometido a nuestra consideración y resolución sin el benefi-cio de argumento o cita de autoridades por escrito de nin-guna especie.
Es bien claro que la orden apelada no es una senten-*345cia definitiva, pero el lieclio de qne no lo sea no es motivo por sí sólo para desestimar la apelación.
El número tercero del artículo 295 del Código de Enjui-ciamiento Civil otorga el recurso de apelación de muclias resoluciones que no son sentencias definitivas, entre ellas de “una providencia especial dictada después de sentencia de-finitiva. ’ ’
En este caso la sentencia que se dictó por abandono era definitiva. Por ella quedaba el pleito resuelto. ¿Consti-tuye la orden dejándola sin efecto una providencia especial dictada después de sentencia definitiva?
No se trata de una orden rehusando anular una sentencia u orden apelables por sí mismas, en cuyo caso hemos deci-dido que no cabe apelación porque el recurso debe estable-cerse contra la sentencia u orden apelables (Am. R. R. Co. v. Quiñones, 17 D.P.R. 261, 263), con las excepciones a que se refiere el caso de Hernaie, Targa y Co. v. Vivas, 20 D.P.R. 106, 110.
Por el contrario, a virtud de la orden apelada se anuló la sentencia que se había dictado en el pleito, privándose a la parte apelante de un derecho que había adquirido. Si esta Corte Suprema resolviera que la corte de distrito ha-bía procedido ilegalmente o había abusado de su discreción al dejar sin efecto su anterior sentencia, ello solo bastaría para que el fallo anterior quedara restablecido y el pleito de nuevo terminado en su primera instancia.
Las anteriores consideraciones colocan claramente la or-den apelada dentro del concepto de una orden especial dic-tada después de sentencia expresado por este tribunal desde hace muchos años, según resulta del siguiente párrafo que copiamos de, la citada decisión en el caso de Hernaiz, Targa y Co., supra:
“Esta Corte Suprema de Puerto Rico en el caso de Ayoroa v. Sucesión Méndez, 13 D.P.R. 286, 290, invocando lo decidido en el de Avalo Sánchez v. Sucesión Díaz, resolvió que a los efectos del *346número 3 del artículo 295 del Código de Enjuiciamiento Civil, se entiende por 'providencia especial aquella que lesiona un derecho al resolver sobre una cuestión no discutida en el pleito, ni resuelta por la sentencia definitiva, o que provee en contra de lo resuelto' por la sentencia.” 20 D.P.R. 109.

Debe declararse no haber lugar a desestimar la apela-ción interpuesta.